Citation Nr: 1624841	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-47 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left foot disorder, claimed as plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Army from November 2003 to March 2004, and he had additional service in the National Guard, to include active duty for training from October 1, 2005 to October 26, 2005. 

In November 2010, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In March 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left foot disorder, claimed as plantar fasciitis.  He contends that his current left foot disorder first manifested during his period of active duty for training (ADT) from November 2003 to March 2004, when he participated in basic training.  He reports that his left foot problems reoccurred in October 2005 while again on ADT prior to deployment and he participated on long marches.  He further reports that he has continued to experience similar left foot problems since then. 

In March 2014, the Board remanded the matter on appeal in order to seek the Veteran's assistance in obtaining identified records of pertinent private treatment from Dr. Andrews at the Allina Medical Clinic in Hastings, Minnesota. The record shows that while initial attempt in March 2014 to notify the Veteran was unsuccessful and was returned as undeliverable, a subsequent notice letter was sent in May 2014 and there is no indication that the letter failed to reach the Veteran.  In the April 2016 informal hearing presentation, the Veteran's representative reports that the Veteran stated that he submitted the medical information as requested.  However, the record does not demonstrate that any response was received from the Veteran nor were the identified private treatment records associated with the claims folder. 

Given the Veteran's reports that he submitted the requested documents as well as the relevant nature of identified private treatment records, the Board finds that another remand is needed to again attempt to obtain those records and associated them with the claims folder.  See Ivey v. Derwinski, 2 Vet. App. 320, 323   (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain outstanding treatment records from Dr. Andrews at the Allina Medical Clinic in Hastings, Minnesota. All attempts to locate these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (2014); 38 C.F.R. § 3.159(e) (1)  (2015).

2.  After review of any additional evidence received, determine whether any additional development is needed, to include providing the Veteran with a new VA foot examination to determine the nature and etiology of his claimed disorder. 

3.  Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




